Appeal from an order of the Supreme Court, Erie County (Joseph S. Forma, J.), entered April 4, 2006. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the case is held, the decision is reserved and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the following memorandum: Defendant appeals from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). We agree with defendant that Supreme Court failed to comply with Correction Law § 168-n (3), pursuant to which the court was required to set forth the findings of fact and conclusions of law upon which its determination was based. “[A] generic listing of factors fails to fulfil the statutory mandate” (People v Miranda, 24 AD3d 909, 911 [2005]). On the record before us, we are unable to review whether the court properly determined defendant’s risk level. We therefore hold the case, reserve decision and remit the matter to Supreme Court for compliance with the statute (see People v Terrill, 17 AD3d 1045 [2005]). Present—Scudder, P.J., Smith, Fahey, Peradotto and Pine, JJ.